

116 HR 3490 RH: Small Business Lending Fairness Act
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 336116th CONGRESS2d SessionH. R. 3490[Report No. 116–417]IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Ms. Velázquez (for herself, Mr. Marshall, and Mr. Schneider) introduced the following bill; which was referred to the Committee on Financial ServicesMarch 19, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on June 25, 2019A BILLTo amend the Truth in Lending Act to prohibit certain unfair credit practices, and for other purposes.1.Short titleThis Act may be cited as the Small Business Lending Fairness Act.2.Obligor transactions(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following:140B.Unfair credit practices(a)In generalIn connection with the extension of credit or creation of debt in or affecting commerce, as defined in section 4 of the Federal Trade Commission Act (15 U.S.C. 44), including any advance of funds or sale or assignment of future income or receivables that may or may not be credit, no person may directly or indirectly take or receive from another person an obligation that constitutes or contains a cognovit or confession of judgment (for purposes other than executory process in the State of Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be heard in the event of suit or process thereon.(b)ExemptionThe exemption in section 104(1) shall not apply to this section..(b)Technical and conforming amendments(1)Section 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended by adding at the end the following:(ff)The term debt means any obligation of a person to pay to another person money—(1)regardless of whether such obligation is absolute or contingent if the understanding between the parties is that any part of the money shall be or may be returned;(2)that includes the right of the person providing the money to an equitable remedy for breach of performance if the breach gives rise to a right to payment; and(3)regardless of whether the obligation or right to an equitable remedy described in paragraph (2) has been reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured..(2)Section 130(a) of the Truth in Lending Act (15 U.S.C. 1640) is amended by striking creditor each place the term appears and inserting person.(3)The table of sections in chapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following: 140B. Unfair credit practices..March 19, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed